USCA1 Opinion

	




        February 9, 1996        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1802                                  ANTHONY SOLIMINE,                                Plaintiff, Appellant,                                          v.                          UNITED STATES OF AMERICA, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Stahl, Circuit Judges.                                            ______________                                 ____________________            Anthony Solimine on brief pro se.            ________________            Donald K. Stern, United States Attorney, and David S. Mackey,            _______________                              _______________        Assistant U.S. Attorney, on brief for appellees.                                 ____________________                                 ____________________                 Per Curiam.   There was  no abuse of  discretion in  the                 __________            district  court's  denial   of  plaintiff-appellant   Anthony            Solimine's motion, filed  pursuant to Fed. R.  Civ. P. 60(b).            In granting  Solimine's motion to proceed  in forma pauperis,            in December 1994, the district court expressly indicated that            it was not  ruling on  the sufficiency of  the complaints  to            state a claim for relief and that its dismissal of a  similar            prior complaint was then pending in this court.  On March 24,            1995,  we  affirmed the  district  court's  dismissal of  two            substantially identical cases,  noting that those  complaints            were based  on  "an  indisputably  meritless  legal  theory."            Solimine v. F.B.I., Nos. 94-1873;  94-1995 (1st Cir. Mar. 24,            ________    ______            1995) (unpublished per curiam)  (quoting Neitzke v. Williams,                                                     _______    ________            490  U.S. 319,  327  (1989).   The  district court's  action,            shortly  thereafter  on  April   6,  1996,  that  (1)  denied            Solimine's  request   to  enlarge  the  time   to  serve  the            defendants with the instant complaints that do  not differ in            any  material respect  from his earlier-filed  complaints and            (2) closed these consolidated cases was completely justified.                 The government  has  filed a  motion  asking us  to  bar            Solimine  from  filing  further  appeals against  it  or  its            agencies relating to Solimine's 1991 hospitalizations and his            1991  visits to the offices  of the F.B.I.  and U.S. Attorney            seeking their  help in this matter.  The request is, at best,            premature in  the absence  of any district  court prohibition                                         -2-                                          2            against Solimine filing any related action there and in light            of  the fact  that  it appears  that  Solimine has  no  cases            against  the government  currently  pending in  the  district            court and the instant appeal is the only one remaining before            us.  The motion is therefore denied.                 Nonetheless, our present denial  is without prejudice to                 Nonetheless                 ___________            renewal  by the  government  in the  future, should  Solimine            continue  to pursue repetitive,  frivolous litigation against            the government or  its agencies.   We note  that the  instant            appeal is the  sixth attempt  by Solimine  to seek  appellate            review  of a matter, which  we have consistently  ruled to be            without  a  basis  in law.    See  Solimine  v. F.B.I.  Agent                                          ___  ________     _____________            Morrill, No.  91-1281 (1st  Cir. Mar. 28,  1991) (unpublished            _______            order); Solimine  v. F.B.I., Nos. 94-1873;  94-1995 (1st Cir.                    ________     ______            Mar.  24,  1995) (unpublished  per  curiam  disposing of  two            appeals); Solimine  v. United  States, No. 94-2250  (1st Cir.                      ________     ______________            Aug.  29, 1995)  (unpublished  per curiam);  and Solimine  v.                                                             ________            United  States,   No.  95-1352  (1st  Cir.   Oct.  26,  1995)            ______________            (unpublished per curiam).   Solimine is  warned that, in  the            event of  future repetitive baseless litigation,  even in the            absence of any appropriately-tailored  injunction, sanctions,            pursuant to Fed. R. App. P. 38, may be imposed.                 Affirmed.                 _________                                         -3-                                          3                 The  government's motion  for  order  enjoining  Anthony            Solimine from  filing  further frivolous  appeals  is  denied                                                                   ______            without prejudice.            __________________                                         -4-                                          4